OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed (see, People v Dokes, 79 NY2d 656).
Defendant’s failure to raise an objection when the trial court proceeded to conduct a Sandoval (People v Sandoval, 34 NY2d 371) hearing in his absence is not an obstacle to our review (People v Dokes, supra, at 662). Since his presence was required at this material stage, which in the circumstances of this case inferentially and directly affected the prosecutor’s trial strategy to cross-examine defendant with respect to drug-related activities — he had no prior criminal convictions, as was brought out at the Sandoval hearing and decision — the Appellate Division correctly reversed and ordered a new trial.
Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., Bellacosa and Smith concur.
On review of submissions pursuant to section 500.4 of the *983Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.